     Case 2:19-cr-00162 Document 42 Filed 10/05/20 Page 1 of 2 PageID #: 162




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                       CRIMINAL ACTION NO. 2:19-cr-00162

KEVIN LEE BOSTON, II




                      MEMORANDUM OPINION AND ORDER

       Pending before the court are Defendant’s pro se letter-form motions for

compassionate release and appointment of counsel, [ECF Nos. 40, 41], filed by

Defendant Kevin Lee Boston, II. In the motion, Mr. Boston requests compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). For me to reduce or modify Mr.

Boston’s sentence under compassionate release, I must find that he has exhausted

his administrative remedies or waited 30 days from petitioning the Warden at the

facility in which he is housed, has demonstrated “extraordinary and compelling

reasons,” is not a danger to the safety of others, and find that his release is consistent

with § 3553(a) factors. See e.g., United States v. Howard, No. 4:15-CR-00018-BR,

2020 WL 2200855, at *2 (E.D.N.C. May 6, 2020); U.S.S.G. § 1B1.13 (2018). For

COVID-19 related compassionate release motions, I have interpreted “extraordinary

and compelling reasons” to include the combination of a health condition that puts

the defendant at a higher risk of severe illness from COVID-19 and prison conditions
    Case 2:19-cr-00162 Document 42 Filed 10/05/20 Page 2 of 2 PageID #: 163




that put the defendant at a higher risk for contracting COVID-19. See United States

v. White, No. 2:17-CR-00198-4, 2020 WL 3244122, at *3 (S.D. W. Va. June 12, 2020).

      In this case, Mr. Boston has not indicated that he has made any such required

request to the Warden. Therefore, his motion for compassionate release, [ECF No.

41], is DENIED without prejudice. For reasons before the court, Mr. Boston’s motion

for appointment of counsel, [ECF No. 40], is also DENIED. This ruling means that

Mr. Boston may petition the court again after making a request to the Warden and

either exhausting his administrative remedies through the Bureau of Prison’s appeal

process or waiting 30 days from the Warden’s receipt of his request, whichever is

earlier. See 18 U.S.C. § 3582(c)(1)(A).

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                                     DATE: October 5, 2020
